Citation Nr: 1300881	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  07-30 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from August 1968 to May 1970 and in the Army National Guard from January 25, 1991 to March 26, 1991.  In addition, the Veteran also had service in the Army National Guard between July 1976 and September 2000, with several periods of active duty for training (ADT) and/or active duty for special work (ADSW) during this timeframe.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for kidney stones.

A video conference hearing was held in August 2008 with the Veteran in North Little Rock, Arkansas, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded the claim for further development in April 2009 and September 2011, and now returns to the Board for additional review.

The Veteran's Virtual VA file was reviewed as part of his appeal.


FINDING OF FACT

The Veteran's diagnosed recurrent kidney stones are etiologically related to service.




CONCLUSION OF LAW

Recurrent kidney stones were incurred in service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


Service Connection

A.  Applicable Law and Regulations

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Active military, naval, or air service includes any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2012).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2012).  Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

In addition, certain chronic diseases, including calculi of the kidney, bladder, or gallbladder, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  A veteran must have 90 days of continuous and active service for the purposes of the one-year presumption for chronic disease.  38 U.S.C.A. § 3.307; 38 C.F.R. § 3.307.

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).



Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").


B.  Evidence

Service treatment records indicate that the Veteran did not have kidney stones on any of his in-service periodic examinations through March 1991.   Notably, the Veteran was treated for chest pain in March 1991 and was diagnosed with a pulled muscle.  VA records dated April 1992 show the Veteran underwent an x-ray and was diagnosed with a right ureterovesical junction stone with secondary hydronephrosis.  A subsequent cytoscopy and urinalysis revealed calcium oxalate crystals.  A September 1993 service treatment record indicates that the Veteran was again diagnosed with a uretheral stone, and an October 1993 service treatment record indicates that the Veteran had been on ADSW when was seen in September. 

In April 1994, during a period of ADSW, the Veteran sought emergency care for right quarter pain and abdomen tenderness.  The doctor noted the Veteran's history of kidney stones and indicated that the Veteran was evaluated by the general medical panel, but did not provide a diagnosis.  However, in May 1994, VA records show the Veteran underwent a cytoscopy for the removal of stone fragments.  He underwent an additional cytoscopy in April 1997.  

Post-service, private records show the Veteran was diagnosed with renal stones in September 2003 and May 2007.  A September 2005 VA treatment record reveals that the Veteran underwent extracorporeal shock wave lithotripsy in June 2004 and February 2005 for renal stones.

The Veteran testified at a Board hearing in August 2008 that he was on active duty at the time of his diagnosis in April 1992.

The Veteran also underwent several VA examinations.  The first examination was conducted in May 2007.  The examiner noted that the Veteran was first diagnosed with a kidney stone in April 1992, and had another stone in September 1993.  He had continued to have stones about every year since that time.  The examiner diagnosed recurrent kidney stones, and stated that the Veteran was diagnosed with kidney stones while in the military.

During a June 2010 examination, the examiner reviewed the claims file and obtained a history from the Veteran.  Notably, the Veteran acknowledged himself to be a poor historian.  Nonetheless, the examiner noted a history of recurrent kidney stones since 1992, and the Veteran reported he first had knowledge of a kidney stone after his mobilization for Desert Storm.  The examiner did not offer an opinion on etiology.

During a March 2011 examination, the examiner reviewed the claims file and obtained a history from the Veteran.  It was noted that the Veteran had his first episode of kidney pain while stationed at Fort Hood, Texas in 1991.  He was later transferred to the Little Rock VA Hospital where he underwent a cytoscopic laser extraction of the kidney stone.  Over the course of his career, he had approximately 12 stones removed using shock wave lithotripsy treatments, cytoscopies, and urethral stents.  The examiner stated that the Veteran's stones occurred while on active duty, and that there was no evidence in the records to indicate that kidney stone disease existed prior to service.


C.  Analysis

The Board finds that service connection for kidney stones is warranted.  Initially, the Board notes that the Veteran was first diagnosed with kidney stones in April 1992.  A review of his personnel records does not show that he was on active duty, ADT, or ADSW at that time.  In addition, the Veteran served less than 90 days of active duty during his period of service from January 1991 to March 1991, and his April 1992 diagnosis was more than one year after that service.  Therefore, presumptive service connection is not applicable.

However, the May 2007 and March 2011 VA examiners both concluded that the Veteran's recurrent kidney stones had their onset during the Veteran's active service.  In particular, the March 2011 VA examiner stated that the Veteran's first episode of kidney stone pain occurred while he was stationed at Fort Hood in 1991.  As noted above, the Veteran's records do not document any specific findings related to kidney stones during this period.  However, the Veteran was treated for pain associated with a pulled muscle.  The examiner, who reviewed the claims file, apparently concluded that this was actually a manifestation of the Veteran's kidney stone condition.  See Jandreau, supra (lay evidence may be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board recognizes that neither the May 2007 or March 2011 opinions are accompanied by detailed explanations to support their conclusions.  The failure of the physician to provide a basis for his/her opinion can affect the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  However, in this case, these opinions represent the only competent medical evidence addressing the etiology or onset of the Veteran's claimed condition.  That is, there are no other opinions which refute these conclusions or otherwise suggest that the Veteran's recurrent kidney stone condition is not related to service.  Therefore, resolving all doubts in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the 

Veteran's condition is related to active service, and service connection is granted.  38 U.S.C.A. § 5107(b) (2012).


ORDER

Service connection for recurrent kidney stones is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


